NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0795n.06

                                           No. 09-3208                                  FILED
                                                                                    Dec 16, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


ROMULO GUERRA,                                   )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )       ON PETITION FOR REVIEW FROM
                                                 )        THE BOARD OF IMMIGRATION
ERIC H. HOLDER, JR.,                             )                 APPEALS
                                                 )
       Respondent.                               )


       Before: MARTIN and ROGERS, Circuit Judges; REEVES, District Judge.*

       REEVES, District Judge. Petitioner Romulo Guerra seeks review of a decision by the Board

of Immigration Appeals (BIA) denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. Guerra argues that the Immigration Judge (IJ) and

the BIA erred in denying his application for withholding of removal based on the finding that he had

not suffered past persecution due to his membership in a particular social group as provided in the

Immigration and Nationality Act (INA). Because substantial evidence supports the BIA’s conclusion

that Guerra was subjected to extortion attempts and death threats not because of his kinship ties to

his murdered cousin but because he was a successful businessman, we deny the petition for review.




       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 09-3208
Guerra v. Holder

                                                I.

       Guerra is a citizen and native of El Salvador. He is married and has one child; his wife and

daughter remain in El Salvador. Prior to his arrival in the United States in 2000, Guerra owned a

sporting goods store in Santa Ana, El Salvador. In 1995, Guerra began to receive demands for

money from two men who came into his store. The men forcibly took 5000 Colones from Guerra’s

store and told him that they needed $15,000. Guerra asserts that the men threatened that, if he did

not come up with $15,000, the same thing would happen to him as had happened to his cousin

Alfredo. Alfredo was a businessman in Santa Ana who had been murdered in 1993. Guerra believes

that the men who threatened him were part of the same group who killed Alfredo. Guerra states that

he did not report the threats because he believed the men might have connections to the police.

       Guerra received threatening visits and notes for the next five years. Sometimes the men

would damage Guerra’s store and take merchandise. And on at least one occasion, Guerra was

threatened with a knife. The men continued to demand $15,000 from Guerra. On their final visit

to his store in September 2000, they told Guerra that if he did not give them the money by the end

of the day, they would kill him. That night, Guerra left El Salvador and came to the United States.

       In addition to his wife and daughter, Guerra’s two sisters remain in El Salvador. Guerra’s

mother moved to the United States to live with him because the men from whom Guerra had fled

threatened to beat her when she would not tell them where Guerra was living. Before Guerra’s father

died in 2003, he was approached by two men and questioned regarding Guerra’s whereabouts.

Guerra has learned from family members who still live in El Salvador that the men continue to look

for him because of their earlier demand for money.

                                               -2-
No. 09-3208
Guerra v. Holder

       Guerra was served with a Notice to Appear on June 23, 2006. In subsequent proceedings,

he was found to be removable as an alien present in the United States without being admitted or

paroled. Guerra then applied for asylum and withholding of removal and a hearing was held before

the IJ on March 18, 2008. Guerra testified at the March 18 hearing that he had never been in the

military in El Salvador, nor had he been a member of any political party. When asked if he knew

why the men had demanded money from him, he stated that it was because he had a business. The

IJ noted that, although Guerra had not indicated that he believed he had been subjected to

persecution because he belonged to a particular social group, this was the only ground upon which

Guerra’s application for withholding of removal could be based.

       The IJ concluded that Guerra had not presented any evidence that he had been persecuted on

account of his membership in a particular social group. Based upon this conclusion, the IJ denied

Guerra’s application for withholding of removal. Guerra’s applications for temporary protected

status, asylum, and protection under the torture convention were denied for procedural reasons. The

BIA affirmed the IJ’s decision with regard to Guerra’s application for withholding of removal

because it likewise could identify no evidence suggesting that Guerra was targeted because of his

relationship to his cousin. Instead, the BIA concluded that the motivation behind the extortion

attempts was the criminals’ belief that Guerra had money. In this petition for review, Guerra

challenges only the denial of his application for withholding of removal.

                                                II.

       This Court “review[s] the BIA’s decision as the final agency determination.” Khalili v.

Holder, 557 F.3d 429, 435 (6th Cir. 2009). However, the IJ’s decision will also be reviewed “[t]o

                                               -3-
No. 09-3208
Guerra v. Holder

the extent the BIA adopted the immigration judge’s reasoning.” Id. Both decisions are subject to

the substantial-evidence standard. Id. Under the INA, “administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B). Thus, we must uphold the BIA’s decision unless the evidence “‘not only supports

a contrary conclusion, but indeed compels it.’” Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). To prevail, Guerra “must show that the

evidence presented was so compelling that no reasonable factfinder could fail to find the requisite

persecution.” Id.

       The IJ found, and the BIA agreed, that Guerra failed to establish that he had suffered past

persecution on account of a characteristic protected under the INA. An applicant is eligible for

withholding of removal if he can show that his “life or freedom would be threatened in the proposed

country of removal on account of race, religion, nationality, membership in a particular social group,

or political opinion.” 8 C.F.R. § 1208.16(b). If this showing is made, withholding of removal is

mandatory. Khalili, 557 F.3d at 435. When an applicant establishes that he has been subjected to

past persecution in the proposed country of removal on the basis of one of the five protected grounds,

a future threat to life or freedom is presumed. 8 C.F.R. § 1208.16(b)(1)(i).

       Persecution is “the infliction of harm or suffering by the government, or persons the

government is unwilling or unable to control, to overcome a characteristic of the victim.” Khalili,
557 F.3d at 436 (quotation omitted). This Court has held that “‘[p]ersistent death threats and

assaults on one’s life, family, and business rise to the level of persecution’” under the INA. Ouda,
324 F.3d at 454 (quoting Andriasian v. INS, 180 F.3d 1033, 1042 (9th Cir. 1999)). However,

                                                -4-
No. 09-3208
Guerra v. Holder

extortion attempts do not constitute persecution where those making the demands did not choose

their victim based on a protected characteristic. See Sinojmeri v. Gonzales, 199 F. App’x 480, 486-

87 (6th Cir. 2006) (upholding IJ’s finding that applicant, who had been threatened and then abducted

and tortured by men demanding $20,000, was targeted for extortion because of “[his] ability to pay

or his family’s ability to pay and nothing more”).

       Guerra argues that he was subjected to persecution in El Salvador on account of his kinship

ties to his cousin, Alfredo, who was murdered by associates of the men who threatened him.

Although Guerra’s situation is unfortunate, the record does not support–much less compel–such a

conclusion. This Court has recognized that under some circumstances, a family may constitute “a

particular social group” for purposes of the INA. See Castellano-Chacon v. INS, 341 F.3d 533, 547

(6th Cir. 2003); Al-Ghorbani v. Holder, 585 F.3d 980 (6th Cir. 2009). However, even if we assume,

for purposes of argument, that Guerra’s family is “a particular social group,” he must establish not

just membership in the group, but that he has suffered persecution on account of his

membership–i.e., that he possesses a protected characteristic his persecutors seek to overcome. Here,

the evidence does not show that Guerra was targeted because he was related to Alfredo. Instead, it

appears the criminals were interested in him because he was a successful businessman.

       Nothing in Guerra’s testimony at the March 18, 2008, hearing before the IJ suggests that the

harassment he suffered was in any way related to his kinship ties to Alfredo. On the contrary,

Guerra’s testimony strongly supports the IJ’s and BIA’s decisions that the criminals’ motive was

purely financial. In responding to a question regarding the motive of the men demanding money



                                                -5-
No. 09-3208
Guerra v. Holder

from him, Guerra explained that they simply extorted money as a way of living. And when asked

why he was targeted, Guerra testified that it was because he had a business. He also explained that

another person in the area who owned a hardware store received similar threats. Guerra also stated

that he believed his life would be at risk if he were to return to El Salvador because people there

assume that anyone who has been in the United States has money.

       At no point during the hearing did Guerra indicate that the attempted extortion and death

threats had anything to do with his familial relationship to Alfredo. Likewise, during closing

arguments, Guerra’s attorney did not assert that Guerra was being persecuted because of family ties

or any other protected ground. His arguments, too, pointed solely to a financial motive. In summary,

there is substantial evidence supporting the BIA’s decision that Guerra failed to establish that he had

suffered past persecution on account of his membership in a particular social group. The mere fact

that the men threatened Guerra with a fate similar to his cousin’s does not compel the conclusion that

their motive was related to his membership in Alfredo’s family.

                                                 III.

       The BIA’s decision is supported by substantial evidence. We therefore DENY Guerra’s

petition for review.




                                                 -6-